Citation Nr: 0920314	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from February 
1942 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present 
during service, was not manifest within one year after 
separation from service, and did not develop as a result of 
any incident during service, including exposure to noise.  

2.  The RO denied service connection for a left knee disorder 
April 1975.  The Veteran was informed of this decision in May 
1975, and he did not appeal.  

3.  The evidence submitted subsequent to the April 1975 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A.  §§ 1110, 1112, 1137, 
5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309 
(2008).  

2.  The April 1975 RO decision that denied service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

3.  New and material evidence has not been received to reopen 
the claim for service connection for a left knee disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the RO sent the Veteran a notice letter in July 
2006 concerning hearing loss and a left knee disorder.  This 
letter informed the Veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  It included the criteria for 
establishing service connection, the criteria for reopening a 
previously denied claim, and information concerning why the 
claim for service connection for a left knee disorder was 
previously denied.  The Veteran was also notified of the 
appropriate disability rating and effective date of any grant 
of service connection.  Accordingly, the duty to notify has 
been fulfilled.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, the RO obtained the Veteran's service treatment 
record and VA treatment records.  The Veteran was afforded a 
VA audio examination in March 2007.  A VA examination is not 
necessary for the left knee, as the claim for service 
connection has not been reopened.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  VA has satisfied its assistance duties.


Bilateral Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet.  
App. 247, 253 (1999).

When a Veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within a period of one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of the disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record demonstrates findings that establish 
hearing loss sufficient to constitute a current hearing loss 
disability under 38 C.F.R. § 3.385.  A VA outpatient 
treatment record dated in February 2006 shows that the 
Veteran reported having hearing problems.  On the VA 
audiological evaluation in March 2007, pure tone thresholds, 
in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
45
LEFT
25
40
45
60
65







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
At that time, the Veteran reported having a hearing loss and 
that he was exposed to explosives and aircraft noise in 
service.  He also reported noise exposure in civilian life as 
a diesel engine mechanic.  Mild hearing loss of the right ear 
and mild to moderately severe hearing loss of the left ear 
was the diagnosis.  Thus, the Board will conclude that the 
requirement of current disability has been met with respect 
to this claim. 

As noted, in order to establish service connection for a 
disability, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or, in the case of organic diseases of the nervous 
system, had its onset during a period of one year following 
service.

With respect to the Veteran's claim for service connection 
for hearing loss, the relevant, probative, and persuasive 
evidence is against the claim.  First, service treatment 
records reflect normal hearing thresholds, bilaterally, at 
the time of his separation examination in February 1967. 

In fact, the earliest reference to a hearing loss occurs in 
2006, and the earliest evidence of hearing loss by VA 
standards is contained in the VA audiological evaluation in 
March 2007.  Moreover, following the review of the claims  
file and examination of the Veteran in March 2007, a VA  
audiologist concluded that the Veteran's hearing loss was not 
caused by or a result of noise trauma in the Air Force.  The 
examiner also provided a rationale for his opinion based on 
facts and data contained within the record, noting that the 
separation examination demonstrated normal bilateral hearing.  
The record also does not reflect a medical opinion that 
contradicts the opinion of the March 2007 VA audiologist.

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statement as to his belief that his hearing 
loss is related to service; however, as a layperson, the 
Veteran is not competent to assert the medical cause of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  For the sake of analyzing the claim, the Board 
accepts the Veteran's statements that he was exposed to 
factors, such as loud noises, while in service.  It is noted 
that his DD214s show his MOS as vehicle maintenance 
technician, automotive repairman and construction foreman. He 
has not specifically stated that he has had hearing loss in 
service and continuing since that time.  However, to the 
extent that the Veteran's assertions may be interpreted as 
indicating that he had continuity of symptomatology of 
hearing loss since service, the Board concludes that the 
statements have less probative value than the other evidence 
of record which shows that there was no hearing loss for many 
years.  His separation examination indicates normal hearing 
bilaterally and there is no finding of any hearing loss or 
complaint on VA examination in April 1971.  

Therefore, although the Veteran may have sustained acoustic 
trauma in service, and although he now has bilateral 
defective hearing by VA standards, the preponderance of the 
evidence shows that chronic hearing loss was not present 
during service, was not manifest within one year after 
separation from service, was not first manifested until many 
years after service, and that any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that bilateral hearing loss 
was not incurred in service, and may not be presumed to have 
been incurred in service.


New and Material Evidence 

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

The RO denied the Veteran's claim for service connection for 
a left knee disorder in April 1975.  The Veteran was informed 
of this decision in May 1975.  He did not disagree with the 
decision.  The April 1975 decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); § 20.1103 (2008).  

The evidence of record at the time of the April 1975 RO 
determination included the Veteran's service treatment 
records, a VA examination report of April 1971, and records 
of treatment from the United States Naval Hospital in 
Orlando, Florida dated from 1972 to 1974.  

The service treatment records showed no complaints, findings, 
or treatment for a left knee disorder or injury.  The Veteran 
was treated only for a right knee disorder, diagnosed as 
chondromalacia.  His right knee was placed in a cast in 
January 1967.  (Service connection for a right knee disorder 
was denied in a May 1971 RO rating decision). 

The post-service U.S. Naval Hospital records showed that in 
1974, the Veteran complained of left knee pain for the past 
few months.  He gave a history of a knee injury in 1961 
consistent with trauma to the medial collateral ligament.  He 
also reported a painful episode in 1967 which was diagnosed 
as chondromalacia patellae and treated with a cylinder cast.  
The Veteran underwent a left knee meniscectomy in July 1974.  

The RO denied the claim for service connection in April 1975, 
noting that service treatment records were negative for 
complaints, findings, or treatment of a left knee condition.  
In the May 1975 notice letter, the Veteran was told that his 
claim was denied because his left knee disorder was not 
incurred or aggravated during his military service.  

In February 2006, the Veteran requested his claim be 
reopened, and this appeal ensued.  Evidence submitted since 
the April 1975 decision consists of VA outpatient treatment 
records dated in 2006, which show a history of left knee 
surgery, and a March 2007 VA audiometric examination report.  

The VA examination report did not include findings regarding 
the left knee.  The VA outpatient treatment records show only 
a history of left knee surgery.  These records are new since 
they were not previously of record; however, they are not 
material as one does not reference a left knee problem and 
the other merely notes a history of left knee surgery, the 
records of which were previously considered.  The evidence 
submitted by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  There is no 
competent medical evidence of record relating the Veteran's 
current left knee disorder to his active service.  

The Veteran has stated that he injured his left knee in basic 
training and that it bothered him all his life.  See VA Form 
9, dated April 26, 2007.  His statements are essentially a 
repetition of his previous assertions, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Additionally, the Veteran's own 
statements relating a current left knee disorder to active 
service are not competent, as he is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to April 1975 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for a left knee disorder. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


ORDER

Service connection for bilateral hearing loss is denied. 

New and material evidence has not been received and the claim 
for service connection for a left knee disorder is not 
reopened.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


